DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation, “the plurality of void structures is a three-dimensional nanostructured void” in line 2. It is unclear if each of the void structures of the plurality of void structures is a three-dimensional nanostructured void or if the plurality of voids collectively is a three-dimensional nanostructured void. It is unclear if the term “three-dimensional” imparts additional structure to a void in a fiber. It is the Examiner’s opinion any void in a fiber would inherently be “three-dimensional”. Similarly, it is unclear what structure is imparted by the term “nanostructured”. The Examiner will interpret any void existing in a fiber as a “three-dimensional nanostructured void”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui), taken in view of evidence provided by Collins dictionary (“Tubular”). 
Regarding claims 1-3 and 11
Cui teaches a fiber includes an elongated member and refractive index contrast domains dispersed within the elongated member, wherein the fiber is used in a woven textile (i.e., fabric) (per claim 11) (Cui, abstract; [0005]; [0013]; claims 1 and 18). 
Cui teaches the refractive index contrast domains are pores (i.e., void structures, i.e., three-dimensional nanostructure void; per claim 2), which render the textile breathable and increase heat dissipating via conduction and convection (Cui, [0040]; [0046]; FIG. 2).  Given Cui teaches the refractive index contrast domains are dispersed within the elongated member, it is clear the pores extend over the length of each of the one or more fibers.  
As shown in FIG. 9A-9B of Cui, the nanoporous fibers extend for a length in a longitudinal direction of the fabric (Cui, FIG. 9A-9B). 
The broadest reasonable interpretation of a system claim having structure that performs a function (i.e., radiatively cool the object), which only needs to occur if a condition precedent is met (i.e., an object is positioned thereunder), requires structure for performing the function should the condition occur. Given Cui teaches the pores are sized to primarily scatter visible light (i.e., at least a portion of electromagnetic radiation received thereon) instead of IR radiation and are nano-sized in a range of about 50 nm to about 1000nm (i.e., 50 nm to 1 µm) (Cui, [0046]) (per claim 3), and given Cui teaches the woven textile for wearers provides a cooling effect to maintain a comfortable body temperature (i.e., a system for radiative cooling of an object positioned thereunder) (Cui, [0039]), it is the Examiner’s opinion Cui teaches the required structure for performing the function should the condition occur. 
Furthermore, while Cui teaches the woven textile for wearers provides a cooling effect to maintain a comfortable body temperature (Cui, [0039]) and the necessary structure to perform 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for radiative cooling of an object positioned thereunder, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claim 4
Cui further teaches the pores are irregularly shaped, wherein the aspect ratio is greater than 3 (Cui, [0046]; FIG. 2). In view of evidence provided by Collins dictionary, it is the Examiner’s opinion an irregularly shaped pore having an aspect ratio of greater than 3 has a tubular shape, as the irregularly shaped pore is long, round, and hollow in shape (Collins dictionary, definition). 

Regarding claim 5

It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 6
Given that the size and shape of the irregularly shaped pores of Cui is substantially identical to the size and shape of the tubular shaped voids as used in the present invention, as set forth above, it is clear that the irregularly shaped pores of Cui would intrinsically scatter incident electromagnetic radiation at a wavelength to a transverse direction of the one or more fibers, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 8
Cui further teaches the diameter of the fiber is about 5 µm or greater and up to about 300 µm (Cui, [0048]). 

Regarding claim 10
Cui further teaches the elongated member comprises polyolefin (Cui, [0044]; claim 2). 

Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui), as applied in claim 4 above, and further in view of, Li et al. (US 2014/0268815) (Li). 
Regarding claim 6
Cui teaches all of the limitation of claim 4 above, however does not explicitly teach the plurality of pores scattering incident electromagnetic radiation at a wavelength to a transverse direction of the one or more fibers. 
With respect to the difference, Li teaches a light diffusing element for broad-area illumination comprising nanostructural internal voids (Li, [0007]; [0029]; FIG. 1A; FIG. 4), drawn to optical fibers (Li, [0001-0002]). Li teaches the light diffusing element has a rod configuration (Li, [0024]; FIG. 1A). 
As Li expressly teaches, the light passing through the element propagates in an axial or longitudinal direction within the element and the internal voids scatter the light in a transverse direction to provide an illumination effect (Li, [0007]; [0022]; [0024]; [0032]; [0046]). 
Li and Cui are analogous art as they are both drawn to rod configurations comprising internal voids for scattering visible light. 
In light of the motivation of ensuring light is scattered in a longitudinal direction as provided by Li, it therefor would have been obvious to one of ordinary skill in the art to modify the configuration of the pores of Cui, in order to ensure light is scattered in a transverse direction to provide an illumination effect, and thereby arrive at the claimed invention. 

Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui), as applied in claim 4 above, and further in view of Shi et al. (Nano-structured Wild Moth Cocoon Fibers as Radiative Cooling and Waveguiding Optical Materials) (Shi). 
It is noted that Shi et al. (Nano-structured Wild Moth Cocoon Fibers as Radiative Cooling and Waveguiding Optical Materials) is cited in the IDS filed 05/27/2021. The citations are found in the document provided by applicant. 
Regarding claim 7
Cui teaches all of the limitation of claim 4 above, however does not explicitly teach the plurality of pores scattering incident electromagnetic radiation at a wavelength to a transverse direction of the one or more fibers. 
With respect the difference, Shi teaches waveguide along cocoon fibers is due to transverse Anderson localization of light, where the transverse confinement of the guided optical modes is provided by optical scattering at the random nanostructures inside the cocoon fibers (Shi, pg. 1 lines 7-10). 
As Shi expressly teaches, due to unique longitudinal invariance of the random void structures inside the cocoon fiber, light with short wavelengths launched from one face of the fiber is confined spatially through transverse Anderson localization as it propagates along the fiber (Shi, pg. 2 lines 17-19; FIG. 2A-B). 
Shi and Cui are analogous art as they are both drawn to fibers comprising internal voids for cooling. 
In light of the motivation of producing transverse Anderson localization of light as provided by Shi, it therefore would have been obvious to one of ordinary skill in the art to ensure the random pore structures inside the fiber of Cui possess unique longitudinal invariance like the random void structures inside a cocoon fiber, in order to ensure the fibers provide transverse Anderson localization in order to produce an illuminating effect, and thereby arrive at the claimed invention. 
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui), as applied in claim 1 above, and further in view of Shi et al. (Nano-structured Wild Moth Cocoon Fibers as Radiative Cooling and Waveguiding Optical Materials) (Shi). 
Regarding claim 7
Cui teaches all of the limitation of claim 1 above, however does not explicitly teach pores of a first size positioned in a center region and pores of a second size positioned in an edge region of the fiber. 
With respect the difference, Shi teaches cocoon fibers contain irregularly shaped voids with sizes ranging from 100 to 600 nm, where larger voids are concentrated near the center and smaller voids are at the outer edge of the filament (Shi, pg. 1 lines 14-17; FIG. 1b). 
As Shi expressly teaches, cocoon fibers provide excellent radiative cooling by controlling optical reflection in the solar spectrum and radiative heat transfer (Shi, pg. 1 lines 5-7; pg. 2 lines 4-9).
Shi and Cui are analogous art as they are both drawn to fibers comprising internal voids for cooling. 
In light of the motivation of ensuring larger voids are concentrated near the center and smaller voids are at the outer edge as provided by Shi, it therefore would have been obvious to one of ordinary skill in the art to ensure larger pores are concentrated near the center and smaller pores are at the outer edge in the fiber of Cui, in order to ensure the fibers provide excellent radiative cooling with predictable success, as the voids within the cocoon fibers provide the combined effect of high reflectivity in the solar spectrum and high emissivity in the mid-infrared allowing the cocoon fibers to provide excellent radiative cooling, and thereby arrive at the claimed invention. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui), as applied in claim 1 above, and further in view of Xu et al. (WO 2016044609) (Xu). 
Regarding claim 9
Cui teaches all of the limitation of claim 1 above. Cui further teaches the elongated member is made of a natural polymer, however does not explicitly teach the elongated member is made from regenerated silk fibroin, cellulose, and combinations thereof. 
With respect to the difference, Xu teaches a woven fabric for radiative cooling comprising cellulose (Xu, [0005]). 
As Xu expressly teaches, synthetic polymers which are intrinsically less absorptive in the IR wavelength range are used in order to maximize radiative cooling (Xu, [0047]). 
Xu and Cui are analogous art as they are both drawn to woven fabrics for radiative cooling. 
In light of the motivation of using cellulose as provided by Xu, it therefore would have been obvious to one of ordinary skill in the art to use cellulose as the natural polymer of the elongated member of Cui, in order to form a woven fabric for radiative cooling with predictable success, as Xu teaches cellulose is suitable for use in a radiative cooling fabric, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui), as applied in claim 1 above, and further in view of Topolkaraev et al. (US 2016/0108564) (Topolkaraev). 
Regarding claim 12
Cui teaches all of the limitation of claim 1 above. Cui further teaches the elongated member comprises particulate filler such as inorganic materials that have a low absorption of IR 
Cui does not explicitly teach the presence of both the pores and nanoparticles in the fiber. 
With respect to the difference, Topolkaraev teaches a woven fabric including porous fibers comprising nanopores having an average cross-sectional dimension of about 800 nanometers or less and nanoinclusion additives dispersed in the porous fibers (Topolkaraev, abstract; [0003]). 
Topolkaraev teaches the nanofillers include metal nanoparticles (Topokaraev, [0067]). Topolkaraev teaches the woven fabric is suitable for use in garments (Topolkaraev, [0100]; [0002]). 
Topolkaraev and Cui are analogous art as they are both drawn to woven fabric comprising porous fibers or fibers with nanoparticles. 
In light of the disclosure of a porous fiber comprising pores and nanoparticles as provided by Topokaraev, it therefore would have been obvious to one of ordinary skill in the art to modify the fiber of Cui such that the fiber includes refractive index contrast domains of pores and refractive index contrast domains of nanoparticles, which are both disclosed by Cui, as Topokaraev teaches it is possible to form a porous fiber comprising pores and nanoparticles for use in a woven fabric with multiple benefits, and thereby arrive at the claimed invention. 

Regarding claim 13
Cui further teaches the material of the nanoparticle is silicon oxide (Cui, [0047]). Given that Cui discloses the nanoporous fiber that overlaps the presently claimed system for .
 
Claims 12-13 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui), as applied in claim 1 above, and further in view of Yu et al. (WO 2016205717) (Yu). 
It is noted that Yu et al. (WO 2016205717) is cited in the IDS mailed 03/13/2020. Citations to Yu are found in the document provided by applicant. 
Regarding claim 12
Cui teaches all of the limitation of claim 1 above. Cui further teaches the elongated member comprises particulate filler such as inorganic materials that have a low absorption of IR radiation, like silicon oxide (Cui, [0047]). Cui teaches the filler are sized to scatter visible light and are nano-sized (e.g., as nanoparticles) having a size of about 50 nm to 1000 nm (Cui, [0047]). Given Cui teaches the nanoparticles provide a contrast refractive index (i.e., a relative difference) due to its material (Cui, [0047]; [0011]), it’s clear the nanoparticles have a refractive index that is different than an optical refractive index for the fibers. 
Cui does not explicitly teach the presence of both the pores and nanoparticles in the fiber. 

Yu teaches a system for radiative cooling including a top layer, wherein the top layer includes fiber or textiles comprising one or more additives (Yu, abstract; claim 20; claim 29; pg. 5 line 24), wherein the additives include air voids and inorganic nanoparticles including titanium dioxide, silicon nitride, zinc oxide, silicon dioxide, and aluminum oxide (Yu, claim 22). 	

In light of the disclosure of Yu, it therefore would have been obvious to one of ordinary skill in the art to modify the fiber of Cui such that the fiber includes refractive index contrast domains of pores and refractive index contrast domains of nanoparticles, which are both disclosed by Cui, as Yu teaches it is possible to form textiles and fibers comprising pores and nanoparticles for use in a system of radiatively cooling, and thereby arrive at the claimed invention. 
	
Regarding claim 13
Cui further teaches the material of the nanoparticle is silicon oxide (Cui, [0047]). Given that Cui discloses the nanoporous fiber that overlaps the presently claimed system for radiatively cooling, including silicon oxide nanoparticles, it therefore would be obvious to one of ordinary skill in the art, to use the silicon oxide nanoparticles, which is both disclosed by Cui and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Response to Arguments
In response to the amendments to the claims, the previous 35 U.S.C. 112(b) rejections over claims 1-13 are withdrawn. However, the amendment to claim 2 necessitates a new 35 U.S.C 112(b) rejection. 

The previous rejection of claims 1-13 are substantially maintained. Any modification to the rejection is in response to the amendment of claim 1. 

Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“Applicant respectfully submits that Cui does not qualify as prior art under 35 U.S.C. §
103. 35 U.S.C. § 103 states:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Cui was published on July 11, 2019, which is after the effective filing date of the present application. The present application claims priority to U.S. provisional application No. 62/545,909, which includes the subject matter of the present application, and which was filed on August 15, 2017, i.e., before the publication date of Cui. Therefore, Cui does not qualify as prior art under 35 U.S.C. § 103. Secondary references (i.e., Tubular, Li, Shi, Xu, Topolkaraev, and Yu) are not cited by the Examiner for the teaching of independent claim 1. Accordingly, dependent claims 2-13, each depends, directly or indirectly, from independent claim 11, and as such, each of these claims is allowable at least for depending from allowable independent claim 1.”

Remarks, pg. 6
The Examiner respectfully traverses as follows:
	35 U.S.C. §102(a)(2) states a person shall be entitled to a patent unless the claimed invention was described in a patent issued undersection 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention (emphasis added). While Cui was published on July 11, 2019, Cui claims priority to U.S. provisional application No. 62/399,974, which includes the subject matter relied upon in the rejection from the published application, and which was filed on September 26, 2016, i.e., before the effective filing date of the present application. Further, Cui . 
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789